DETAILED ACTION
1.   The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                         Cross-Reference to Related Applications
2.   This application is a 371 of PCT/CN2018/073990 01/24/2018. 
                                                      Preliminary amendment
3.    Preliminary amendment filed on 09/20/2018 has been acknowledged and considered.
       In the Preliminary amendment, the applicants have been amended the abstract and the specification and amended claims 1, 5-10, 12 and 14-19 and added new claim 20 and remained claims 2-4, 11 and 13.
      Claims 1-20 are currently pending in the application.
                                                            Oath/Declaration
4.   The oath/declaration filed on 09/20/2018 is acceptable.
                                                                    Priority
5.    Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
                                               Information Disclosure Statement
6.   The office acknowledges receipt of the following items from the applicant:
      Information Disclosure Statement (IDS) filed on 03/08/2019.
                                                            Specification
7.    The specification is objected to for the following reason: The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to

       A title such as – ARRAY SUBSTRATE WITH SHIELDING LAYER, METHOD FOR FABRICATING ARRAY SUBSTRATE WITH SHIELDING LAYER, DISPLAY PANEAL AND DISPLAY DEVICE – or is suggested by the applicant.
      The specification needs to be updated.
                                             Claim Rejections - 35 USC § 103
     The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
     A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

    In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
8.    Claims 1 and 14-16 are rejected under 35 U.S.C. 103(a) as being unpatentable over WANG (U.S. Publication No. 2018/0366672 A1) in view of SONG et al., hereafter “SONG” (U.S. Publication No. 2016/0365532 A1).
      Regarding claim 1, WANG discloses an array substrate (1), comprising: comprising a substrate (10) and a plurality of pixels (2R/2G/2B) located on a side (front side) of the 
      WANG discloses the features of the claimed invention as discussed above, but does not disclose wherein the array substrate further comprises: comprises a shielding layer disposed to be insulated from each of the anodes, and wherein the shielding layer is used to shield an electric field between two adjacent pixels.
     SONG, however, discloses the array substrate (para [0105] and claim 10) further comprises a shielding layer (corresponding to assisting electrode (22), para [0029] and [0042]) disposed to be insulated from each of the anodes (21) (e.g. Fig. 1 and para [0064]).
     It would have been obvious to one having ordinary skilled in the art before the effective filing date of the claimed invention to modify the teaching of WANG to provide the array substrate comprises a shielding layer disposed to be insulated from each of the anodes as taught by SONG for a purpose of improving the reflectivity and brightness of the display panel.
      WANG and SONG discloses the features of the claimed invention as discussed above, but does not disclose wherein the shielding layer is used to shield an electric field between two adjacent pixels.
        However, it should be noted that: the recitation “wherein the shielding layer is used to shield an electric field between two adjacent pixels”, as recited in the claim above, is a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably 
    Regarding claim 14, WANG and SONG discloses a display panel comprising the array substrate according to any of claims 1 (para [0024]).
    Regarding claim 15, WANG and SONG discloses a display device comprising the display panel according to claim 14 (para [0050]).
     Regarding claim 16, WANG discloses a method for fabricating an array substrate (1), the method comprising: 
           forming, on a substrate (10), and an anode (21) located in each of a plurality of pixels (2R/2G/2B) on the substrate (10), (e.g. Figs. 1-3).
the anode insulated from the shielding layer; layer, wherein the shielding layer shields an electric field between two adjacent pixels.
      WANG discloses the features of the claimed invention as discussed above, but does not disclose the anode insulated from the shielding layer; layer, wherein the shielding layer shields an electric field between two adjacent pixels.
     SONG, however, discloses the array substrate (para [0105] and claim 10) further comprises a shielding layer (corresponding to assisting electrode (22), para [0029] and [0042]) disposed to be insulated from each of the anodes (21) (e.g. Fig. 1 and para [0064]).
     It would have been obvious to one having ordinary skilled in the art before the effective filing date of the claimed invention to modify the teaching of WANG to provide the array substrate comprises a shielding layer disposed to be insulated from each of 
      WANG and SONG discloses the features of the claimed invention as discussed above, but does not disclose wherein the shielding layer shields an electric field between two adjacent pixels.
        However, it should be noted that: the recitation “wherein the shielding layer shields an electric field between two adjacent pixels”, as recited in the claim above, is a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim.
9.    Claims 6 and 19 are rejected under 35 U.S.C. 103(a) as being unpatentable over WANG and SONG in view of Ishiyama et al., hereafter “Ishiyama” (U.S. Publication No. 2017/0062541 A1).
       Regarding claims 6 and 19, WANG and SONG discloses the features of the claimed invention as discussed above including wherein a material of the shielding layer comprises a conductive material (Fig. 1 and para [0063] in SONG) , but does not disclose wherein the shielding layer is grounded.
       Ishiyama, however, disclose the shielding layer (12) is grounded (Fig. 2 and para [0062]).
       It would have been obvious to one having ordinary skilled in the art before the effective filing date of the claimed invention to modify the teaching of WANG and SONG .
                                                      Allowable Subject Matter
10.    The following is a statement of reason for the indication of allowable subject matter:
        Claims 2-5 , 7-13, 17-18 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
        None of the prior art of records disclose wherein an orthographic projection of the shielding layer on the substrate at least partially overlaps an orthographic projection of a gap between the respective adjacent pixels on the substrate as cited in claim 2 and wherein before forming, on a substrate, a shielding layer and an anode, the method further comprises: forming a top electrode located in each of the pixels on the substrate; and forming a first insulation layer on the substrate where the top electrode is formed; wherein forming a shielding layer comprises forming a shielding layer on the substrate where the first insulation layer is formed; wherein after forming a shielding layer and before forming an anode, the method further comprises forming, on the substrate where the shielding layer is formed, a second insulation layer and respective first vias running through the first insulation layer and the second insulation layer, wherein an orthographic projection of each of the first vias on the substrate is within an orthographic projection of corresponding top electrode on the substrate and does not overlap an orthographic projection of the shielding layer on the substrate; and wherein forming an anode comprises forming an anode in each of the pixels of the substrate where the first 
        Claims 3, 7-13 and 20 are directly or indirectly depend on claims 2, 4 and 17, then, they also would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
                                                               Conclusion

      If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Thao Le can be reached on 571-272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
     Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/PHUC T DANG/Primary Examiner, Art Unit 2892